Title: To Thomas Jefferson from Madame de Tott, 19 May 1787
From: Tott, Sophie Ernestine, MMe de
To: Jefferson, Thomas



A Châville ce 19 may

J’ai été malade assez Longtems après avoir Reçu La Lettre que Vous avez eu La bonté de m’ecrire, Monsieur, et J’ai Crû depuis quelques Jours que Je me porte bien, que celle que je pourrois avoir L’honneur de Vous Ecrire ne Vous parviendroit plus. J’esperois que Votre Retour seroit prochain, mais Mr. Short que j’ai Vû aujourdhui, m’a assurée que ma Lettre Vous parviendroit encore. C’est avec Regret et avec plaisir que je Vous Ecris, Monsieur. Devinez comment cela s’arrange, et quand Vous aurez deviné permettez moi de Vous Remercier de La très Jolie et très aimable Lettre que Vous m’avez Ecrite de Marseille. Je n’aurois Jamais imaginé que J’eusse tant de plaisir à apprendre Le prix des denrées de cette Ville. Je n’aurois Jamais imaginé que je pusse me transporter dans Votre auberge et compter avec Vous les quatre mille trois cent cinquante poissardes qui faisoient Une Vacarme Si Comique sous Vos fenêtres. Enfin Je n’aurois Jamais imaginé trouver un aussi grand interêt à La solution du problème concernant Les postillons de poste, mais il est pourtant très Vrai que j’en ai eu un très grand à Lire et à Relire tous Les tableaux que Vous avez tracés avec Un Crayon digne de Tenieres, et quelquefois digne de Raphael. Ne Vous attendez pas, Monsieur, à Recevoir Le pendant de tous Vos jolis tableaux, sans compter qu’un pauvre petit Barbouilleur comme moi ne doit pas mesurer ses forces avec Les grands hommes dont Je viens de parler. Il y a aussi une Uniformité dans Les tableaux qu’offre La Vie douce et tranquille que  nous menons à Chaville, qui donneroit peut-être un peu de peine au pinceau Sublime du Rédacteur de l’acte d’indépendance; et pour Vous en donner une idée, Je vous dirai seulement que Jupiter pluvieux a été suspendu sur nos têtes pendant près de Six semaines, et que plusieurs fois par Jour, nous allions à La Suite L’un de L’autre donner un petit Coup sur Le baromêttre pour Voir si La colère du Dieu s’étoit enfin apaisée, et ce prophête de malheur nous annoncoit, Grande pluie, pour Le Lendemain. Papa et maman ont été infiniment Sensibles à Votre Souvenir. Ils me chargent tous Les deux de Vous dire mille choses tendres en Vous assurant de L’impatience qu’ils ont de Vous Revoir. La mienne est aussi Vive, Monsieur, il me sera bien doux de Vous assurer moi même de Mon attachement et de tous Les Sentiments que je Vous ai Voüés pour La Vie.
